. In an action to foreclose a mechanic’s lien, judgment modified on the law and the facts by increasing the amount of the subordinate lien to which the plaintiff is entitled, as fixed and adjudged by the third ordering paragraph thereof, from $2,100.65 to $2,135.65. As so modified, the judgment, insofar as appealed from, is unanimously affirmed, with costs to respondent. The omission of the undisputed item of $35 for extra work in removing and rehanging a linen closet door and rearranging the shelves therein was due to inadvertence by the court below. The record establishes that the vestibule was *589constructed in violation of the applicable setback requirement of the Zoning Resolution of the City of New York (§ 15, subd. [d]). 'The approved plan and plot diagram filed with the department of housing and building show that the building line is ten feet back from the property line. The vestibule was constructed between those two lines. (Cf. Hart v. City Theatres Co., 215 N. Y. 322, 325; Sturm v. Truby, 245 App. Div. 357, 359.) Present — Nolan, P. J., Carswell, Adel, Sneed and MacCrate, J J.